         Case 1-19-45035-cec          Doc 80       Filed 07/20/20    Entered 07/21/20 09:21:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:                                                        :     Chapter 11
                                                              :
293 FRANKLIN, LLC, et al.,                                    :     Case No. 19-45035 (CEC)
                                                              :     Jointly Administered
                                             Debtor.          :
-------------------------------------------------------------X

   ORDER: (A) APPROVING SECURED CREDITOR MLF3 WALLABOUT LLC'S
DISCLOSURE STATEMENTS; (B) SCHEDULING A HEARING ON CONFIRMATION
 OF SECURED CREDITOR MLF3 WALLABOUT LLC'S PLANS OF LIQUIDATION;
                  AND (C) GRANTING RELATED RELIEF

          UPON the Motion of Secured Creditor, MLF3 Wallabout LLC ("Secured Creditor"),

seeking approval of Secured Creditor's Disclosure Statements dated May 15, 2020 (“Disclosure

Statements”) for Secured Creditor's Plans of Liquidation for the debtors 293 Franklin LLC (“293

Franklin”), Enterprise Community Funding, LLC 1 (“Enterprise”) and 108 Wallabout 5A Corp. 2

(“108 Wallabout” together with 293 Franklin and Enterprise, the “Debtors”), dated May 15, 2020

(the “Plans”), and good and sufficient cause appearing, it is hereby

          ORDERED that the Disclosure Statements are hereby approved as containing “adequate

information” pursuant to Section 1125(a) and (f) of Title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the "Bankruptcy Code"); and it is further

          ORDERED that pursuant to Section 1125 of Title 11 of the Bankruptcy Code and Rules

2002(b) and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), a

hearing shall be held before the Honorable Carla E. Craig, United States Bankruptcy Judge, at

the United States Bankruptcy Court, Eastern District of New York, 271-C Cadman Plaza East,

Courtroom 3529, Brooklyn, New York, 11201 on September 16, 2020 at 2:30 p.m., to consider

confirmation of the Plans pursuant to Section 1129 of the Bankruptcy Code; and it is further

1
    See Case No. 19-45036-cec.
2
    See Case No. 19-45037-cec.

                                                        1
      Case 1-19-45035-cec        Doc 80     Filed 07/20/20    Entered 07/21/20 09:21:30




         ORDERED, by 4:00 p.m. on August 7 (CEC), 2020, Secured Creditor shall serve by

first class mail, on the Debtors, Debtors’ counsel, all known creditors, interest holders, the U.S.

Trustee and other parties in interest, a copy of this Order, the Plans, the Disclosure Statements,

and a Ballot substantially in the form of Official Bankruptcy Form B314 (CEC) and a notice

stating that the date for the hearing on confirmation of the Plan shall be September 16, 2020 at

2:30 p.m. and describing the location for the foregoing hearing, in the form annexed hereto; and

it is further

        ORDERED that September 9, 2020 is fixed as the last date for filing and serving any

written objections to confirmation of the Plans, which objections, if any, shall be filed with the

Bankruptcy Court and served on counsel for Secured Creditor, the Debtors, Debtors’ counsel,

and the U.S. Trustee, with a copy to Chambers (CEC); and it is further

        ORDERED that to be counted as a vote to accept or reject the Plans, a Ballot must be

properly completed, executed and delivered to Secured Creditor’s counsel, Frank C. Dell’Amore,

Esq., Jaspan Schlesinger LLP, 300 Garden City Plaza, Garden City, New York 11530, so as to be

received on or before September 9, 2020; and it is further

        ORDERED that Secured Creditor shall file a declaration in support of confirmation of

the Plans and a certification of the Ballots received on or before September 14, 2020.




                                                              ____________________________
 Dated: Brooklyn, New York                                            Carla E. Craig
        July 20, 2020                                         United States Bankruptcy Judge

                                                2
